     Case: 1:19-cv-06473 Document #: 14 Filed: 11/14/19 Page 1 of 4 PageID #:56




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 SECURITIES AND EXCHANGE
 COMMISSION,

                 Plaintiff,
                                                         Civil Action No. 1:19-cv-06473 (SJC)
           v.

 SBB RESEARCH GROUP, LLC,
 SAMUEL B. BARNETT, and
 MATTHEW LAWRENCE AVEN,

                 Defendants.



DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME AND PAGE LIMITS

       Defendants SBB Research Group, LLC, Samuel Barnett, and Matthew Aven

(collectively, “Defendants”), submit this unopposed motion to extend time to respond to the

Complaint and to extend the page limits for any motion to dismiss memoranda, stating as

follows:

       1.       On September 30, 2019, the Securities and Exchange Commission (“Plaintiff”)

   filed a Complaint against SBB, Barnett, and Aven.

       2.       The Complaint is thirty seven pages and includes eleven causes of action asserting

   violations of various federal securities laws. Each cause of action is asserted against one, two

   or all three Defendants.

       3.       The eleven causes of action have differing elements that must be satisfied.

       4.       Defendants contemplate filing one consolidated motion to dismiss on behalf of all

   Defendants that will address some or all of the eleven causes of action.
     Case: 1:19-cv-06473 Document #: 14 Filed: 11/14/19 Page 2 of 4 PageID #:56




       5.     Currently, the response to the Complaint is due on November 29, 2019, and the

   page limit on any motion to dismiss briefing is limited to fifteen pages.

       6.     Because of the number of claims and the complexity of the claims, Defendants

   move to extend the response due date from November 29, 2019 to December 9, 2019, and to

   increase the page limit from 15 pages to 30 pages for the memorandum in support of the

   motion, the memorandum in opposition to the motion and the reply in support of the motion.

       7.     Defendants have discussed the relief sought in this motion with Plaintiff and

   Plaintiff does not oppose the motion.

       8.     This motion is in the interest of justice and is not interposed for any improper

   purpose.

WHEREFORE, Defendants respectfully request that this Court issue an order:

              a.      Extending the deadline for a response to Plaintiff’s Complaint from

                      November 29, 2019 to December 9, 2019; and

              b.      Increasing the page limit to thirty pages for the memorandum in support of

                      the motion to dismiss, the response memorandum in opposition to the

                      motion to dismiss and the reply memorandum in support of the motion to

                      dismiss.



Dated: November 13, 2019                                    Respectfully submitted,

                                                            SBB Research Group, LLC, Samuel
                                                            Barnett and Matthew Aven




                                                            ___________________________
                                                            One of their attorneys

                                                2
    Case: 1:19-cv-06473 Document #: 14 Filed: 11/14/19 Page 3 of 4 PageID #:56




Howard J. Rosenburg
Kopecky Schumacher Rosenburg LLC
120 N. LaSalle St., Ste. 2000
Chicago, IL 60602
Phone: (312) 380-6631
Fax: (312) 268-6493
www.ksrlaw.com




                                        3
     Case: 1:19-cv-06473 Document #: 14 Filed: 11/14/19 Page 4 of 4 PageID #:56




                                CERTIFICATE OF SERVICE
        The undersigned, an attorney, hereby certifies that he caused true and correct copies of
the foregoing document to be served upon all counsel of record via the ECF filing system before
5:00 p.m. on November 13, 2019.




                                                           _________________________




                                               4
